DETAILED ACTION
	Claims 41-55 are present; claims 44-46 and 53 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Claim Objections
Claim 54 is objected to because of the following informalities:    
An appropriate conjunction, such as “or,” should appear after the second semicolon in claim 54.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 41-43, 47-50, 52, 54 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welsh et al. (Multiply mutated Gaussia luciferases provide prolonged and intense bioluminescence, Biochem. Biophys. Res. Comm. 389 (2009): 563-68) (see IDS) further in view of further in view of Kim et al. (WO 2010/119721 A1) (see IDS). EP 2420573 (“EP’573”) (see IDS) is cited as an English-language translation of Kim et al.
Welsh et al., abstract, state:
Gaussia luciferase (GLuc) from the copepod Gaussia princeps is both the smallest and brightest known luciferase. GLuc catalyzes the oxidation of coelenterazine to produce an intense blue light but with a very short emission half-life. We report mutated GLucs with much longer luminescence half-lives that retain the same initial intensity as the wild-type enzyme. The GLuc variants were produced using cell-free protein synthesis to provide high yields and rapid production of fully active product as well as simple non-natural amino acid substitution. By incorporating homopropargylglycine and attaching PEG using azide–alkyne click reactions, we also show that the four methionines in GLuc are surface accessible. The mutants provide a significantly improved reporter protein for both in vivo and in vitro studies, and the successful non-natural amino acid incorporation and PEG attachment indicate the feasibility of producing useful bioconjugates using click attachment reactions.
The sequence of the luciferase subject to substitution as described in the abstract of Welsh et al. is shown in Fig. 1B of Welsh et al.  Table 1 of Welsh et al. describes M43L, M69L and M43L/M69L substitutions of the luciferase discussed by Welsh et al. that have longer emission half-lives than the unsubstituted or wild-type (WT) luciferase.  M43 of the luciferase of Welsh et al. aligns with and is equivalent to position 98 of recited consensus SEQ ID NO: 905 and position M83 of recited SEQ ID NO: 172. Welsh et al., Table 1, teach that a M43L substitution of the GLuc luciferase of Welsh et al. has a half-life of 8.04 min as compared to 1.3 min for the wild-type GLuc.
However, Welsh et al. do not teach a modified luciferase having at least 70% identity to recited SEQ ID NO: 172.  
Kim et al. teach substitutions to the amino acid sequence of Gaussia-derived luciferases for change in bioluminescence intensity and stability, or tendency to a shift to the longer wavelength side.  EP’573, page 4, lines 4-11.  “Further, by introducing mutation into Metridia longa (MLuc) and Metridia pacifica (MpLuc1), which are marine luciferases similar to GLuc, at the positions corresponding to the mutated sites of GLuc, an enhancement in bioluminescence intensity and a shift to a longer wavelength similar to those exhibited by GLuc were observed. This proved that the above mutation sites are common performance-improving sites of marine luciferases.” EP’573, page 4, lines 24-27.
That is, Kim et al. teach that substitutions having an effect on luminescence activity/properties in G. princeps luciferase are expected to have a similar effect when the corresponding sites of M. longa or M. pacifica luciferase are substituted.  Kim et al., Fig. 1A, disclose the sequence for M. pacifica (MpLuc) luciferase along with an alignment with G. princeps luciferase that is the same sequence shown in Fig. 1B of Welsh et al. except a signal sequence is present at the N-terminus.  Therefore, at the time of invention an ordinarily skilled artisan would have been motivated to make the M43L (corresponding to position 98 of SEQ ID NO: 905) substitution taught by Welsh et al. at the corresponding position in the M. pacifica luciferase as shown in Fig. 1B of Kim et al.  The ordinarily skilled artisan at the time of invention would have been motivated to do this since both Welsh et al. and Kim et al. teach that it is beneficial to make substitutions to both of M. luciferase and G. princeps luciferases in order to improve the luminescence properties thereof wherein Welsh et al. teach that substitution of a position corresponding to position 98 of consensus SEQ ID NO: 905 to Leu improves half-life of luminescence (i.e. stability) and Kim et al. teach that substitutions that affect luminescence in G. princeps luciferase are also expected to have a similar effect in M. pacifica luciferase.  “Obviousness does not require absolute predictability.” MPEP 2143.02(II).
That is, “The structure of Gaussia luciferase is currently unknown, but it has been suggested both experimentally and through sequence alignment that the enzyme has two separate catalytic domains (Fig. 1B). Notably, the M43L and M110L mutations are at similar locations in the sequences of the two proposed catalytic domains suggesting that the two methionine to leucine mutations may act in concert, most likely from the slight increase in hydrophobicity.” Welsh et al., page 566, left col. “Using a Gaussia luciferases derived from a Copepod (Metridia pacifica or Metridia longa), which is a Gaussia like marine animal very similar to Gaussia, namely, luciferases of MpLuc1 (derived from Metridia pacifica) and MLuc (derived from Metridia longa), a MLuc-I123L variant and a MpLuc1-I114L variant were obtained by carrying out conservative amino acid replacements of an amino acid at position 123 of MLuc and an amino acid at position 114 of MpLuc1 corresponding to the amino acid at position 90 of GLuc; also obtained were a Y122W/I123L/H128E/Y130W variant (MLuc4) of MLuc and a Y113W/I114L/H119E/Y121W variant (MpLuc4) of MpLuc1 corresponding to a F89W/I90L/H95E/Y97W variant (Mon3) of GLuc. The luminescence characteristics of these variants were measured, with the result that their bioluminescence intensities were enhanced as in the GLuc variant. The results also revealed an enhancement in stability and a shift to the long wavelength side (Fig. 14A to 14C and Fig. 15A to 15D). This confirmed that the findings regarding GLuc are also applicable to all of the other Gaussia luciferases.” EP’573, para. [0035].
As such, Kim et al. evidence that the structures of GLuc and M. pacifica luciferases are highly homologous wherein findings of substitutions affecting luminescence properties “regarding GLuc are also applicable to all other Gaussia luciferases” (i.e. M. pacifica luciferase as taught by Kim et al.). In view of this specific teaching of Kim et al., an ordinarily skilled artisan at the time of invention would have been motivated to implement amino acid substitutions taught to be beneficial in GLuc luciferase in a M. pacifica luciferase.  Here, Welsh et al. specifically teach that a M43L substitution (equivalent to position 98 of consensus sequence SEQ ID NO: 905) beneficially increases luminescence half-life under a theory that this residue is within a catalytic domain of GLuc luciferase wherein an ordinarily skilled artisan at the time of invention would have a reasonable expectation that a similar increase in luminescence half-life may be obtained by making the equivalent Met to Leu substitution in other Gaussia-family luciferases including the M. pacifica luciferases taught by Kim et al. in view of the teachings of Kim et al. that mutations found to be effective in GLuc are expected to also be applicable to M. pacifica or M. longa luciferase at the equivalent positions identifiable by sequence alignment.
An alignment between recited SEQ ID NO: 172 and the sequence for M. longa luciferase as shown in Fig. 2A of Kim et al. is as follows:

    PNG
    media_image1.png
    340
    650
    media_image1.png
    Greyscale

	As such, upon introduction of a substitution of Met to Leu at position corresponding to position 98 of consensus SEQ ID NO: 905 in M. pacifica luciferase as described by Kim et al., a non-natural modified Metridia luciferase having about 85% sequence identity with recited SEQ ID NO: 172 is formed. It is noted that the position corresponding to position 98 of consensus SEQ ID NO: 905 in M. pacifica luciferase as described by Kim et al. is position Met-84 of the first M. pacifica sequence shown in Fig. 1B of Kim et al.
Regarding claims 42 and 43, Kim et al. teach that a signal sequence can be deleted.  EP’573, para. [0038].  SEQ ID NO: 26 of Kim et al. is a working example of a modified M. pacifica luciferase in which the native signal secretion peptide is removed. Welsh et al., page 564, left column, states that the 17 amino acid signal sequence is omitted from the GLuc luciferases taught therein.  As such, both Kim et al. and Welsh et al. affirmatively teach that a signal peptide be deleted or removed in whole as to form a luciferase that lacks a functional signal peptide is preferred such that the ordinarily skilled artisan at the time of invention would have been motivated to follow the teachings of Kim et al. and Welsh et al. to remove a signal peptide from any luciferase discussed therein.
	Regarding claims 47-49, Kim et al. directly teach that any luciferase disclosed by Kim et al. can be encoded by DNA present in an expression vector (i.e. a construct) and transformed into a host cell.  EP’573, paras. [0019]-[0021].  In particular, Kim et al. describe “the superluminescent luciferase of the present invention is adopted to these reporter-gene assays in such a manner that the luciferase is linked to a known eukaryotic cell expression vector containing a special promoter in an upstream portion, and the vector is then introduced into a eukaryotic cell” such that the luciferase encoding sequence of an expression vector is operably connected to an upstream promoter that is a regulatory polynucleotide sequence. EP’573, para. [0042].  As such, the prior art directly teaches that it is desirable to encode any copepod luciferase including modified Metridia luciferases in such an expression vector such that an ordinarily skilled artisan at the time of invention would have been motivated to encode any modified Metridia luciferase suggested by the prior art in an expression vector as taught by Kim et al. and transform/transfect the same into a host cell to achieve the benefits of using such luciferases for reporter-gene assays as taught.
	Regarding claims 50, 52, 54 and 55, in evaluating the enzymatic activity of any mutant luciferase described by Kim et al., Kim et al. instructs “an expression vector having a GLuc variant is introduced into African monkey cells (COS-7); while also introducing, as a control, an expression vector having a known unmodified GLuc without any mutation into the cells in the same manner. At a predetermined time (from 10 to 20 hours, for example, 16 hours) after the introduction of the vector, a cell lysate is prepared using a lysis solution (i.e. a cell lysis agent). Thereafter, the cell lysate is mixed with a known substrate solution containing coelenterazine (a luciferase substrate), and its optical intensity, short-term stability in luminescence, etc., are measured.” EP’573, para. [0040].  Kim et al. describe that such COS-7 cells can be cultured in 12-well plates, which is a container.  EP’573, para. [0053].  As such, Kim et al. disclose a container containing a modified luciferase polypeptide, a luciferase substrate and a nucleic acid molecule encoding the luciferase wherein the cell lysate described contains both a modified luciferase and an encoding nucleic acid molecule.  The claims have no requirement that kit components are separately provided for in different containers.  Regardless, it is clear from the description of Kim et al. that at least a coelenterazine substrate and a nucleic acid vector encoding luciferase are separately provided for in some sort of container apart from any cell lysate containing luciferase polypeptide or in the alternative at the time of invention would have been motivated to provide coelenterazine substrate and a nucleic acid vector encoding luciferase in an appropriate container in order to avoid contamination of the same.  In making and using a modified M. pacifica luciferase as a reporter gene as reviewed above, the ordinarily skilled artisan at the time of invention would have been motivated to utilize the same nucleic acid plasmid/vectors, host cells transformed with the same and techniques taught by Kim et al. to produce and use such a modified M. pacifica luciferase since Kim et al. affirmatively teach that such techniques are expected to be successful in producing such a luciferase.  More specifically, Example 10 of Kim et al. teaches the production of variants of M. pacifica (MpLuc1) luciferase using the techniques (e.g. expression vectors, host cells and assay methods) as taught by Kim et al. as reviewed above that an ordinarily skilled artisan at the time of invention would have been motivated to employ in utilizing any M. pacifica modified luciferase since the same are taught to be successful in producing an productively employing such luciferases.  It is noted that simultaneous provision of the components recited in claims 50 and 54-55 constitutes a “kit.”

Claims 41-43, 47-52 and 54-55 (all non-withdrawn claims) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welsh et al. and Kim et al. as applied to claims 41-43, 47-50, 52 and 54-55 above, and further in view of van Lune et al. (U.S. 6,503,723 B1), Stepanyuk et al. (Expression, purification and characterization of the secreted luciferase of the copepod Metridia longa from Sf9 insect cells, Protein Exp. Purif. 61 (2008): 142-28) and Bhatnagar et al. (Protein Stability During Freezing: Separation of Stresses and Mechanisms of Protein Stabilization, Pharma. Development Technol. 12 (2007): 505-23).
Regarding recitation that a modified Metridia luciferase is lyophilized as recited in claim 51, van Lune et al., abstract, teaches the use of luciferase and luciferin for detection of ATP in a sample.  Van Lune et al., col. 6, ln. 10-11, further teach that “Due to their slight stability, luciferase and luciferin are preferably present in lyophilized form in the kit.” 
The luciferases taught by Welsh et al. and Kim et al. are not known to use ATP as a substrate unlike the luciferases taught by van Lune et al.  Stepanyuk et al. in discussing Metridia and Gaussia luciferases state that for “in vitro assay development it is important that high purity luciferases need to be available in sufficient amounts.”  Stepanyuk et al., page 142, right column. Stepanyuk et al., abstract, teach expression of Cys-rich Metridia in insect cells to provide “sufficient amounts” of the same for use in in vitro assays.
As discussed, Welsh et al. and Kim et al. teach or suggest copepod luciferase modified to have longer half-life having all the features recited in claim 41 for use in imaging and other assay applications.  In view of the teachings of Stepanyuk et al. that it is advantageous to provide sufficient amounts of copepod luciferases including Metridia luciferase for use in in vitro assays, at the time of the invention an ordinarily skilled artisan would have been motivated to provide any copepod luciferase with advantageous luminescence activity in “sufficient amounts” including a modified Metridia luciferase suggested by the combined teachings of Welsh et al. and Kim et al. having at least 70% identity to recited SEQ ID NO: 172 and a Met to Leu substitution at a position corresponding to position 98 of consensus sequence SEQ ID NO: 905 as discussed above.  As such, there is motivation in the prior art to produce significant amounts of either Metridia or Gaussia secreted luciferases and any advantageously modified forms thereof for application to in vitro assays wherein, as taught by van Lune et al., enzymes including luciferases can advantageously be stabilized for storage by lyophilization for later use wherein enzymes and luciferases in general are understood to lack long-term stability in solution.  Lyophilization of proteins/enzymes to increase storage stability is further discussed and taught by Bhatnagar et al. including methods for successfully performing lyophilization.
Since copepod luciferases whether derived from Metridia or Gaussia species are taught by Stepanyuk et al. to be useful to be produced in quantity for the application to in vitro assays and/or imaging, at the time of invention the ordinarily skilled artisan would have been motivated to lyophilize any copepod luciferase suggested by the prior art with advantageous luminesce activity for use in such applications, including the modified luciferases taught or suggested by the combined teachings of Welsh et al. and Kim et al., to achieve the benefits of increased storage stability including a M. pacifica luciferase with a Met to Leu substitution at position 98 of consensus sequence SEQ ID NO: 905 as discussed above.  
Further, it is noted that Bhatnagar et al. teach that freeze drying is often achieved by “plunging sample tubes [containing the material to be lyophilized] in a subzero ethanol bath or liquid nitrogen” wherein such samples tubes are a container as recited in claim 50 from which claim 51 depends. Stepanyuk et al., page 144, right col., teach bioluminescence activity assays wherein a “Coelecterazine [luciferase substrate] solution in buffer was prepared by dilution from stock solution of coelenterazine in methanol” wherein it is clear that such solution should advantageously be provided in a container to prevent the liquid buffer and/or methanol from being lost to the environment.  As such, the cited prior art teach that it is fully appropriate to provide any Metridia luciferase (including such luciferase suggested by the combination of Welsh et al. and Kim et al. as discussed above) in lyophilized form or otherwise and coelecterazine substrate in appropriate containers that constitutes a kit as recited in claims 50-52.  
Further regarding claims 54 and 55, Stepanyuk et al., page 143, right col., teach the expression of Metridia luciferases in insect cells by “minipreparations of recombinant bacmid DNA were transfected into Sf9 insect cells,” which is a nucleic acid molecule encoding a Metridia luciferase.  As far as the combined teachings of Welsh et al. and Kim et al. suggest a modified Metridia luciferase having all the features of claim 41, at the time of invention an ordinarily skilled artisan would have been motivated to express such modified Metridia luciferase employing the same insect cell-expression methods taught by Stepanyuk et al. including an encoding nucleic acid molecule since Stepanyuk et al. teach that such methods are fully expected to be successful in advantageously providing Metridia-derived luciferases.  As discussed, Stepanyuk et al. further teach providing a coelecterazine luciferase substrate as to suggest all of the features of a kit as recited in claims 54-55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-43, 47-52 and 54-55 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,428,317 further in view of Welsh et al. (Multiply mutated Gaussia luciferases provide prolonged and intense bioluminescence, Biochem. Biophys. Res. Comm. 389 (2009): 563-68), van Lune et al. (U.S. 6,503,723 B1), Stepanyuk et al. (Expression, purification and characterization of the secreted luciferase of the copepod Metridia longa from Sf9 insect cells, Protein Exp. Purif. 61 (2008): 142-28) and Bhatnagar et al. (Protein Stability During Freezing: Separation of Stresses and Mechanisms of Protein Stabilization, Pharma. Development Technol. 12 (2007): 505-23).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The rejections under 35 U.S.C. 103 stated above are incorporated herein by reference with respect to the teachings of Welsh et al., van Lune et al., Stepanyuk et al. and Bhatnagar et al.  The current application is a continuation of U.S. Patent No. 10,428,317.
Patented claim 1 recites a method of modifying a luciferase of SEQ ID NO: 792 from Metridia pacifica to inter alia have “L, or modified form thereof, at least one position corresponding to positions 85 or 98 of consensus SEQ ID NO: 905” such that patented claim 1 anticipates the features of claim 41.  SEQ ID NO: 792 of the patented claims has about 86% identity with recited SEQ ID NO: 172 such that SEQ ID NO: 792 having substitutions made thereto is considered to be a modified Metridia luciferase.
Regarding claims 42 and 43, as discussed, Welsh et al. teach that it is proper to delete or remove the signal peptide from a copepod luciferase.  Regarding claims 47-49, Stepanyuk et al. teach the expression of Metridia luciferases in insect cells from an encoding nucleic acid construct (bacmid DNA).  As far as luciferase is expressed in insect cell, the nucleic acid encoding the same is necessarily operable connected to some regulatory polynucleotide that allows for such expression.  As far as an ordinarily skilled artisan at the time of invention would have been motivated to express a luciferase having the features of claim 41 utilizing the techniques of Stepanyuk et al., the same ordinarily skilled artisan would have been motivated to express a luciferase according to patented claim 1 using the same methods at the time of invention.  Regarding claims 50, 52, 54 and 55, the expression of a luciferase according to patented claim 1 utilizing the methods of Stepanyuk et al. further constitutes a kit as recited in claims 50, 52, 54 and 55 wherein a luciferase substrate is further provided along with the luciferase in appropriate containers.
	Regarding claim 51, the teachings of van Lune et al., Stepanyuk et al. and Bhatnagar et al. as discussed sets forth the reasons for why one of ordinary skill in the art at the time of invention would have been motivated to lyophilize any produced copepod luciferase or modified forms thereof, including luciferases as produced by the methods of patented claim 1, for the purpose of stabilizing the luciferase for storage for later use in an in vitro assay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652